


110 HR 3080 IH: To amend the Internal Revenue Code of 1986 to provide tax

U.S. House of Representatives
2007-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3080
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2007
			Mr. Turner (for
			 himself and Mrs. Jones of Ohio)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  incentives for the remediation of contaminated sites.
	
	
		1.Short titleThis Act may be cited as the
			 America’s Brownfield Cleanup Act.
		2.Credit for
			 expenditures to remediate contaminated sites
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following new section:
				
					45O.Environmental
				remediation credit
						(a)In
				generalFor purposes of section 38, the environmental remediation
				credit determined under this section is 50 percent of the qualified remediation
				expenditures paid or incurred by the taxpayer during the taxable year with
				respect to a qualified contaminated site located in an eligible area.
						(b)Qualified
				remediation expendituresFor purposes of this section, the term
				qualified remediation expenditures means expenditures, whether or
				not chargeable to capital account, in connection with—
							(1)the abatement or
				control of any hazardous substance at the qualified contaminated site in
				accordance with an approved remediation plan,
							(2)the demolition of
				any structure (or portion thereof) on such site if any portion of such
				structure is demolished in connection with such abatement or control,
							(3)the removal and
				disposal of property in connection with the activities described in paragraphs
				(1) and (2), and
							(4)the reconstruction
				of utilities in connection with such activities.
							Such term
				includes the cost of financial assurances (including bonding) and insurance
				described in subsection (g)(4).(c)Qualified
				contaminated siteFor
				purposes of this section—
							(1)In
				generalThe term qualified contaminated site means
				any area—
								(A)which is an eligible response site as
				defined in section 101(41) of the Comprehensive Environmental Response,
				Compensation, and Liability Act of 1980,
								(B)which is held by
				the taxpayer for use in a trade or business or for the production of income, or
				which is property described in section 1221(a)(1) in the hands of the taxpayer,
								(C)at or on which
				there has been a release (or threat of release) or disposal of any hazardous
				substance, and
								(D)with respect to
				which an approved remediation plan and an approved redevelopment plan are both
				in effect.
								(2)National
				priorities listed sites not includedSuch term shall not include any site which
				is on, or proposed for, the national priorities list under section 105(a)(8)(B)
				of the Comprehensive Environmental Response, Compensation, and Liability Act of
				1980 (as in effect on the date of the enactment of this section).
							(d)Hazardous
				substanceFor purposes of this section—
							(1)In
				generalThe term hazardous substance means—
								(A)any substance which is a hazardous
				substance as defined in section 101(14) of the Comprehensive Environmental
				Response, Compensation, and Liability Act of 1980,
								(B)any substance
				which is designated as a hazardous substance under section 102 of such Act,
				and
								(C)any petroleum product (within the meaning
				of section 4612(a)(3)).
								(2)ExceptionSuch
				term shall not include any substance with respect to which a removal or
				remedial action is not permitted under section 104 of such Act by reason of
				subsection (a)(3) thereof.
							(e)Approved
				remediation planFor purposes of this section, the term
				approved remediation plan means, with respect to any site, any
				plan for the conduct of the activities described in paragraphs (1) through (4)
				of subsection (b)—
							(1)which is approved
				by a State environmental agency—
								(A)pursuant to a
				response program which includes each of the elements listed in section
				128(a)(2) of the Comprehensive Environmental Response, Compensation, and
				Liability Act of 1980, and
								(B)after a
				determination by such agency that the plan provides for the abatement or
				control of the hazardous substances at such site, and
								(2)which includes a
				written statement from such agency that such site meets the requirements of
				paragraphs (1)(A), (1)(C), and (2) of subsection (c).
							(f)Approved
				redevelopment planFor purposes of this section, the term
				approved redevelopment plan means, with respect to any site, any
				plan for the redevelopment of such site which is approved by the State
				development agency after a determination by such agency that the plan provides
				for the redevelopment of such site in a manner beneficial to the State and
				local economy and to the local community generally.
						(g)Credit may not
				exceed allocation
							(1)In
				generalThe environmental remediation credit determined under
				this section with respect to any qualified contaminated site shall not exceed
				the credit amount allocated under this section by the State development agency
				to the taxpayer with respect to such site.
							(2)Time for making
				allocationAn allocation shall be taken into account under
				paragraph (1) for any taxable year only if made before the close of the
				calendar year in which such taxable year begins.
							(3)Manner of
				allocation
								(A)Allocation must
				be pursuant to planNo amount may be allocated under this
				subsection to any qualified contaminated site unless—
									(i)an
				approved remediation plan and an approved redevelopment plan are both in effect
				with respect to such site, and
									(ii)such amount is
				allocated pursuant to a qualified allocation plan of the State development
				agency.
									(B)Qualified
				allocation planFor purposes of this paragraph, the term
				qualified allocation plan means any plan—
									(i)which sets forth
				selection criteria to be used to determine priorities of the State development
				agency in allocating credit amounts under this section, and
									(ii)which gives
				preference in allocating credit amounts under this section to qualified
				contaminated sites based on—
										(I)the extent of
				poverty,
										(II)whether the site is located in an
				empowerment zone, enterprise community, or renewal community,
										(III)whether the site
				is located in the central business district of the local jurisdiction,
										(IV)the extent of the
				required environmental remediation,
										(V)the extent of the
				commercial, industrial, or residential redevelopment of the site in addition to
				environmental remediation,
										(VI)the extent of the
				financial commitment to such redevelopment,
										(VII)the amount of
				new employment expected to result from such redevelopment, and
										(VIII)whether it is
				reasonably expected that under the approved remediation plan at least 25
				percent of the estimated total qualified remediation expenditures will be borne
				by one or more persons who are potentially liable under section 107(a) of the
				Comprehensive Environmental Response, Compensation, and Liability Act of
				1980.
										(4)States may impose
				other conditionsNothing in this section shall be construed to
				prevent any State from requiring—
								(A)assurances,
				including bonding, that any project for which a credit amount is allocated
				under this section will be properly completed or that the financial commitments
				of the taxpayer are actually carried out,
								(B)that the taxpayer obtain insurance which
				reimburses qualified remediation expenditures in excess of the total estimated
				amount of such expenditures, or
								(C)that the taxpayer
				obtain insurance covering liability for personal injury, death, or property
				damage.
								(h)State
				environmental remediation credit ceilingFor purposes of this
				section—
							(1)LimitationThe
				aggregate credit amounts allocated by the State development agency during any
				calendar year shall not exceed the State environmental remediation credit
				ceiling applicable to such State for such calendar year.
							(2)Determination of
				limitation amountThe State environmental remediation credit
				ceiling applicable to any State for any calendar year shall be an amount equal
				to the sum of—
								(A)such State’s share
				of the national environmental remediation credit limitation for the calendar
				year,
								(B)the unused State
				environmental remediation credit ceiling (if any) of such State for the
				calendar year,
								(C)the amount of
				State environmental remediation credit ceiling returned in the calendar year,
				plus
								(D)the amount (if
				any) allocated under paragraph (5) to such State by the Secretary.
								(3)National
				environmental remediation credit limitation
								(A)In
				generalThe national environmental remediation credit limitation
				for each calendar year is $1,000,000,000.
								(B)State’s share of
				limitationA State’s share of such limitation is the amount which
				bears the same ratio to the limitation applicable under subparagraph (A) for
				the calendar year as such State’s population bears to the population of the
				United States.
								(4)Unused State
				environmental remediation credit ceilingThe unused State
				environmental remediation credit ceiling for any calendar year is the excess
				(if any) of—
								(A)the State environmental remediation credit
				ceiling applicable to the State for the preceding calendar year (determined
				without regard to paragraph (2)(B)), over
								(B)the aggregate
				environmental remediation credit amount allocated by the State for such
				preceding year.
								(5)Unused
				environmental remediation credit allocated among States after 1-year
				carryforward
								(A)In
				generalThe excess unused environmental remediation credit of a
				State for any calendar year shall be assigned to the Secretary for allocation
				among qualified States for the succeeding calendar year.
								(B)Excess unused
				environmental remediation creditFor purposes of this paragraph,
				the excess unused environmental remediation credit of a State for any calendar
				year is the excess (if any) of—
									(i)the
				unused State environmental remediation credit ceiling for the preceding
				calendar year, over
									(ii)the aggregate
				environmental remediation credit amount allocated by the State for such
				preceding year.
									(C)Formula for
				allocation of excess unused environmental remediation credit among
				StatesRules similar to the rules of clauses (iii) and (iv) of
				section 42(h)(3)(D) shall apply for purposes of this paragraph.
								(6)PopulationFor
				purposes of this subsection, population shall be determined in accordance with
				section 146(j).
							(7)Inflation
				adjustmentIn the case of any calendar year after 2008, the
				$1,000,000,000 amount contained in paragraph (3) shall be increased by an
				amount equal to—
								(A)such dollar amount,
				multiplied by
								(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year, determined
				by substituting calendar year 2007 for calendar year
				1992 in subparagraph (B) thereof.
								Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of $500,000.(i)Other
				definitions and special ruleFor purposes of this section—
							(1)Eligible
				area
								(A)In
				generalThe term eligible area means the entire area
				encompassed by a local governmental unit or Indian tribal government if such
				entire area contains at least 1 census tract having a poverty rate of at least
				20 percent.
								(B)Use of
				equivalent county divisionsIn the case of any area which is not
				tracted for population census tracts, the equivalent county divisions (as
				defined by the Bureau of the Census for purposes of defining poverty areas)
				shall be treated as census tracts for purposes of subparagraph (A).
								(C)Use of census
				dataFor purposes of this paragraph, population and poverty rate
				shall be determined by the most recent decennial census data available.
								(2)State
				environmental agencyThe term
				State environmental agency means any State agency specifically
				authorized by gubernatorial act or State statute to carry out the functions and
				responsibilities of a State environmental agency for purposes of this
				section.
							(3)State
				development agencyThe term State development agency
				means any State agency specifically authorized by gubernatorial act or State
				statute to carry out the functions and responsibilities of a State development
				agency for purposes of this section.
							(4)Possessions
				treated as StatesThe term State includes a
				possession of the United States.
							(5)Special rules
				for hazardous substances that are petroleum productsIn the case
				of an area at or on which there has been a release (or threat of release) or
				disposal of any hazardous substance that is a petroleum product, the following
				rules shall apply:
								(A)The requirement of
				subsection (c)(1)(A) shall be deemed to be met.
								(B)The requirement of subsection (e)(1)(A)
				shall be deemed to be met.
								(C)Subsection (e)(2)
				shall be applied by substituting (1)(C) and (2) for
				(1)(A), (1)(C), and (2).
								(j)Credit may be
				assigned
							(1)In
				generalIf a taxpayer elects the application of this subsection
				for any taxable year, the amount of credit determined under this section for
				such year which would (but for this subsection) be allowable to the taxpayer
				shall be allowable to the person designated by the taxpayer. The person so
				designated shall be treated as the taxpayer for purposes of this title (other
				than this paragraph).
							(2)Treatment of
				amounts paid for assignmentIf any amount is paid to the person
				who assigns the credit determined under this section, no portion of such amount
				shall be includible in such person’s gross income.
							(k)Recapture of
				credit if approved remediation plan or approved redevelopment plan not properly
				completed
							(1)In
				generalIf—
								(A)the State
				environmental agency determines that the approved remediation plan for the
				qualified contaminated site was not properly completed, or
								(B)the State
				development agency determines that the approved redevelopment plan for such
				site was not properly completed,
								the
				taxpayer’s tax under this chapter for the taxable year in which such
				determination is made shall be increased by the credit recapture amount.(2)Credit recapture
				amountFor purposes of paragraph (1), the credit recapture amount
				is an amount equal to the sum of—
								(A)the aggregate
				decrease in the credits allowed to the taxpayer under section 38 for all prior
				taxable years which would have resulted if the credit allowable by reason of
				this section were not allowed, plus
								(B)interest at the
				overpayment rate established under section 6621 on the amount determined under
				subparagraph (A) for each prior taxable year for the period beginning on the
				due date for filing the return for the prior taxable year involved.
								No
				deduction shall be allowed under this chapter for interest described in
				subparagraph (B).(3)Special
				rules
								(A)Tax benefit
				ruleThe tax for the taxable year shall be increased under
				paragraph (1) only with respect to credits allowed by reason of this section
				which were used to reduce tax liability. In the case of credits not so used to
				reduce tax liability, the carryforwards and carrybacks under section 39 shall
				be appropriately adjusted.
								(B)No credits
				against taxAny increase in tax under this subsection shall not
				be treated as a tax imposed by this chapter for purposes of determining the
				amount of any credit or the tax imposed by section 55.
								(l)Denial of double
				benefit
							(1)In
				generalNo deduction shall be allowed for that portion of the
				qualified remediation expenditures otherwise allowable as a deduction for the
				taxable year which is equal to the amount of the credit determined for such
				taxable year under this section.
							(2)Similar rule
				where taxpayer capitalizes rather than deducts
				expensesIf—
								(A)the amount of the
				credit determined for the taxable year under this section, exceeds
								(B)the amount
				allowable as a deduction for such taxable year for qualified remediation
				expenditures (determined without regard to paragraph (1)),
								the amount
				chargeable to capital account for the taxable year for such expenditures shall
				be reduced by the amount of such excess.(3)Controlled
				groupsIn the case of a corporation which is a member of a
				controlled group of corporations (within the meaning of section 41(f)(5)) or a
				trade or business which is treated as being under common control with other
				trades or businesses (within the meaning of section 41(f)(1)(B)), this
				subsection shall be applied under rules prescribed by the Secretary similar to
				the rules applicable under subparagraphs (A) and (B) of section
				41(f)(1).
							(m)Cost of removal
				or remedial actionThe credit allowed under this section shall
				not be treated as a cost of removal or remedial action incurred by the United
				States for purposes of section 107(a)(4)(A) of the Comprehensive Environmental
				Response, Compensation, and Liability Act of
				1980.
						.
			(b)Gross income
			 exclusion by site owner of remediation expenditures paid by potentially
			 responsible partiesPart III of subchapter B of chapter 1 of such
			 Code is amended by inserting after section 139A the following new
			 section:
				
					139B.Qualified
				remediation contributions for brownfield cleanup
						(a)In
				generalGross income shall not include any amount received as a
				qualified remediation contribution.
						(b)Qualified
				remediation contributionFor
				purposes of this section, the term qualified remediation
				contribution means any amount which is paid—
							(1)to or for the
				benefit of the owner of any property,
							(2)by a person who is
				potentially liable with respect to such property under section 107(a) of the
				Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
				and
							(3)for qualified
				remediation expenditures (as defined in section 45O(b)) with respect to such
				property.
							(c)Denial of double
				benefitNotwithstanding any other provision of this
				subtitle—
							(1)no deduction or
				credit shall be allowed (to the person for whose benefit a qualified
				remediation contribution is made) for, or by reason of, any expenditure to the
				extent of the amount excluded under this section with respect to such
				expenditure, and
							(2)no increase in the
				basis of any property shall result from any amount excluded under this section
				with respect to such
				property.
							.
			(c)Credit treated as
			 business creditSection 38(b) of such Code is amended by striking
			 plus at the end of paragraph (30), by striking the period at the
			 end of paragraph (31) and inserting , plus, and by adding at the
			 end the following new paragraph:
				
					(32)the environmental
				remediation credit determined under section
				45O(a).
					.
			(d)Clerical
			 amendments
				(1)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
					
						
							Sec. 45O. Environmental remediation
				credit.
						
						.
				(2)The table of sections for part III of
			 subchapter B of chapter 1 of such Code is amended by inserting after the item
			 relating to section 139A the following new item:
					
						
							Sec. 139B. Remediation contributions by
				potentially responsible
				parties.
						
						.
				(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
